DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/013,633 filed on August 19, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are still pending, with claim 1 being currently amended. Claims 14-16 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant has not amended claims 1-13 such that 112(f) is no longer invoked. Thus, claims 1-13 remain interpreted under 112(f).

Allowable Subject Matter
Claims 1-13 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “the arrangement determination unit is configured to identify a region which is highly likely to be a position of the power receiving and feeding outlet from the history stored in the history storage unit, and is configured to determine a closest position to the region as an initial position of the connector to identify the shortest distance for movement of the connector to the initial arrangement after the power receiving and feeding of the electric motor vehicle via the connector is completed to minimize the movement of the connector” in combination with all the other elements recited in claim 1.
Claims 2-13, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859